Title: From George Washington to the Commissioners for the District of Columbia, 28 January 1795
From: Washington, George
To: Commissioners for the District of Columbia


        
          Gentlemen,
          Philadelphia Jany 28th 1795
        
        A plan for the establishment of an University in the federal City, has frequently been the subject of conversation; but in what manner it is proposed to commence this important institution; on how extensive a scale—the means by which it is to be effected; how it is to be supported; or what progress is made in it; are matters altogether unknown to me.
        It has always been a source of serious reflection & sincere regret with me, that the youth of the United States should be sent to foreign countries for the purpose of education. Altho’ there are doubtless many under these circumstances who escape the danger of contracting principles, unfriendly to republican government; yet we ought to deprecate the hazard attending ardent & susceptible minds, from being too strongly, & too early prepossessed in favor of other political systems, before they are capable of appreciating their own.
        For this reason, I have greatly wished to see a plan adopted by which the arts, Sciences & Belles letters, could be taught in their fullest extent; thereby embracing all the advantages of European tuition with the means of acquiring the liberal knowledge which is necessary to qualify our citizens for the exigencies of public, as well as private life; and (which with me, is a consideration of great magnitude) by assembling the youth from the

different parts of this rising republic, contributing from their intercourse, and interchange of information, to the removal of prejudices which might perhaps, sometimes arise, from local circumstances.
        The federal city, from its centrality, and the advantages which, in other respects it must have over any other place in the U: States, ought to be preferred, as a proper site for such a University. And if a plan can be adopted upon a scale as extensive as I have described; and the execution of it shall commence under favorable auspices, in a reasonable time, with a fair prospect of success; I will grant, in perpetuity, fifty shares in the navigation of Potomac river towards the endowment of it.
        What annuity will arise from these fifty shares, when the navigation is in full operation, can, at this time, be only conjectured; and those who are acquainted with the nature of it, can form as good a judgment thereof as myself.
        As the design of this University has assumed no form with which I am acquainted; and as I am equally ignorant who the persons are that have taken, or are disposed to take, the maturation of the plan upon themselves, I have been at a loss to whom I should make this communication of my intentions. If the Commrs of the federal city have any particular agency in bringing the matter forward, then the information I now give to them, is in its proper course, If, on the other hand, they have no more to do in it than others, who may be desirous of seeing so important a measure carried into effect, they will be so good as to excuse my using them as the medium for disclosing these intentions; for as much, as it appears necessary, that the funds for the establishment and support of the Institution, should be known to the promoters of it; and because I saw no mode more eligable of making known mine. For these reasons I give you the trouble of this Address—and the assurance of being Gentlemen, Your Most Obedt Hble Servt
        
          Go: Washington
        
      